MANDERINO, Justice,
dissenting.
The majority apparently agrees that the brokers would be entitled to their commission had the purchase option contained in the original agreement been exercised. Since the parties entered into a new agreement, the majority holds, the brokers are no longer entitled to their commission. This result puts a burden of proof upon brokers which is impossible to sustain. Anytime sellers and buyers agree on a price, other than the original selling price, a “new” agreement must be drawn up. This “new” agreement does not remove any rights of a broker to his or her commission. Furthermore, there is no way for a broker to prove that the “new” agreement was an extension of the “old” agreement.
In the case before us, the original selling price was $900,-000. The “old” agreement required the buyers to pay $646,-000 for the property. Had this agreement resulted in a sale, the brokers would have received their commission. Under the “new” agreement, the buyers paid $428,000 plus all delinquent taxes, back rentals and $20,000 they were to receive from the Commonwealth’s condemnation of a small part of the property. The disparity between the purchase price of two agreements is not so great as to create a presumption against the broker. This disparity is even less when one considers the parties did not pay the brokers’ fee *40and could therefore “split the difference” and subtract that amount from the purchase price. This Court would not find a “new” agreement merely because the parties originally agreed upon a price of $500,000 and later changed to $495,-000. Likewise, there is no “new” agreement in this case. The brokers are entitled to their commission.
I therefore dissent.